Exhibit 99.1 ANCHOR BANCORP Contact: Jerald L. Shaw, President Terri L. Degner, EVP and Chief Financial Officer Anchor Bancorp (360) 491-2250 ANCHOR BANCORP REPORTS FIRST QUARTER RESULTS Lacey, WA (October 24, 2011) – Anchor Bancorp (NASDAQ:GS – ANCB) (“Company”), the holding company for Anchor Bank (“Bank”), today reporteda net loss of $1.7 million or $0.70 per diluted share, for the fiscal first quarter ended September 30, 2011 compared to a net loss of $648,000 for the same period last year. The Company completed its initial public offering on January 25, 2011 with the issuance of 2,550,000 shares of its common stock which generated net proceeds of $23.2 million. Therefore, operating results before that date pertain to the Bank only. "The local economy has been slow to recover, and consequently our loan demand has slowed as credit-worthy customers are hesitant to take on more debt. We continue to remain focused on reducing our non-performing assets and achieving profitability.Also, with interest rates at historically low levels we are focused on minimizing our interest rate risk by reallocating assets and structuring our liabilities by maintaining higher than normal cash balances to provide us more flexibility when the economy recovers. During the quarter our information technology expense increased $793,000, of which $727,000 is related to a core systems conversion scheduled for April 2012.This conversion will increase operational efficiency, reduce expenses and add additional products and services such as mobile banking that we will offer our customers. Our customers are our most important assets and we will continue to strategically plan for and invest in the future consistent with ourgoalto enhance stockholder value and provide high quality service in our market areas”, stated Jerald L. Shaw, President and Chief Executive Officer. Fiscal First Quarter Highlights · Total loan delinquencies (those loans 30 days or more past payment due date) including non-performing loans decreased to $21.5 million at September 30, 2011, compared to $26.0 million at June 30, 2011; · Provision for loan losses was $525,000 for the quarter ended September 30, 2011compared to $1.2 million for the quarter ended September 30, 2010; · Net loan charge-offs decreased to $398,000 for the quarter ended September 30, 2011 from $7.0 million for the quarterended September 30, 2010; · Nonperforming assets decreased $4.4 million to $22.5 million or 4.6% of total assets at September 30, 2011 from $26.9 million at June 30, 2011 which represented 5.5% of total assets.At September 30, 2010nonperforming assets were at $26.7 million or 5.1% of total assets; · Net interest margin increased three basis points to 3.69% for the quarter ended September 30, 2011 as compared to 3.66% for the quarter ended September 30, 2010.Net interest margin decreased ten basis points from 3.79% for the quarter ended June 30, 2011. Credit Quality Total delinquent and non-accrual loans decreased $4.6 million to $21.5 million at September 30, 2011 from $26.0million at June 30, 2011. The non-performing assets to total assets ratio decreased to 4.6% at September 30, 2011 from 5.5% at June 30, 2011.The Company recorded a $525,000 provision for loan losses for the current quarter compared to $1.2 million for the quarter ended September 30, 2010. The decrease in the provision was related to a decrease in net charge-offs during the quarter ended September 30, 2011 to $398,000 as compared to $3.5 million during the quarter ended June 30, 2011 and $7.0 million for the quarter ended September 30, 2010.The allowance for loan losses of $7.4 million at September 30, 2011 represented 2.3% of loans receivable and 65.6% of non-performing loans. The Company continues to reduce its exposure to construction and land loans. The total Anchor Bancorp October 24, 2011 construction and land loan portfolios declined to $14.6 million or 4.5% of the total loan portfolio at September 30, 2011 compared to $18.4 million or 5.5 % of the total loan portfolio at June 30, 2011. Non-performing loans decreased to $11.2 million at September 30, 2011 from $14.2 million at June 30, 2011.Non-performing loans consisted of the following at the dates indicated: September 30, June 30, 2011 September 30, (In thousands) One-to-four family residential $ $ $ Commercial - Construction Land Loans 73 90 - Home Equity Automobile 63 79 Credit cards - Other 10 51 Commercial business loans 73 Total $ $ $ As of September 30, 2011, June 30, 2011, and September 30, 2010 there were 32, 31, and 27 loans, respectively, with aggregate net principal balances of $17.3 million, $15.0 million, and $14.6 million, respectively that we have identified as “troubled debt restructures.”At September 30, 2011, June 30, 2011, and September 30, 2010 there were $2.8 million, $2.0 million, and $2.0 million, respectively of “troubled debt restructures” included in the non-performing loans above. 2 Anchor Bancorp October 24, 2011 Net charge-offs (recoveries) for the quarters ended consisted of the following for the dates indicated: September 30, June 30, 2011 September 30, (In thousands) Real estate loans One- to four-family residential $ $ $ Commercial 57 64 Construction 18 14 Total real estate Consumer: Home equity 58 68 Credit cards 95 75 Automobile 15 (8 ) 1 Other consumer 95 Total consumer Business: Commercial business loans ) Net charge-offs $ $ $ As of September 30, 2011, the Company had 123 properties, in real estate owned with an aggregate book value of $11.2 million.The increase in number of properties was attributable to one foreclosure in the period that consisted of 66 lots.The largest of these properties at September 30, 2011 had an aggregate book value of $1.0 million and consisted of a residential estate property located in Tacoma, Washington. At September 30, 2011, the Company owned 25 one-to-four family residential properties with an aggregate book value of $6.0 million, five one-to-four family residential condominium units with an aggregate book value of $1.1 million, 87 residential building lots with an aggregate book value of $1.7 million, four vacant land parcels with an aggregate book value of $1.8 million, and two parcels of commercial real estate with an aggregate book value of $800,000. The geographic distribution of our real estate owned is limited to southwest Washington and the greater Portland area of northwest Oregon, with 109 of the parcels in Washington and the remaining 14 in Oregon. Capital As of September 30, 2011 the Bank exceeded all regulatory capital requirements with Core Capital, Tier 1 Risk-Based Capital and Total Risk-Based Capital ratios of 10.5%, 15.9%, and 17.2%, respectively. As of September 30, 2010 these ratios were 7.8%, 10.7%, and 12.0%, respectively.Although the Bank was “well capitalized” at September 30, 2011, based on financial statements prepared in accordance with generally accepted accounting principles in the United States and the general percentages in the regulatory guidelines, because of the deficiencies cited in the Cease and Desist Order, the Bank entered into with the Washington Department of Financial Institutions and the Federal Deposit Insurance Corporation,the Bank is not regarded as “well capitalized” for federal regulatory purposes. Anchor Bancorp exceeded all regulatory capital requirements with Core Capital, Tier 1 Risk Based Capital and Total Risk-Based Capital ratios of 10.9%, 16.5, and 17.7% as of September 30, 2011. 3 Anchor Bancorp October 24, 2011 Balance Sheet Review Total assets increased slightly by $565,000, or 0.1%, to $489.5 million at September 30, 2011, from $488.9 million at June 30, 2011. We increased our liquidity during this period as cash and due from banks increased $15.9 million, or 25.0%, loans receivable decreased $10.1 million, or 3.1%, and mortgage-backed securities available for sale decreased $4.2 million, or 12.9%. Mortgage-backed securities available for sale decreased $4.2 million or 12.9% to $28.5 million at September 30, 2011 from $32.7 million at June 30, 2011. The decrease in this portfolio was primarily the result of the sale of three investments for $3.0 million and contractual repayments of $1.2 million. Mortgage-backed securities held-to-maturity decreased $485,000 or 6.5% to $7.0 million at September 30, 2011 from $7.4 million at June 30, 2011 due to contractual repayments. Loans receivable, net, decreased $10.1 million or 3.1% to $315.4 million at September 30, 2011 from $325.5 million at June 30, 2011.The decline in the loan portfolio was the result of the current economic conditions and weak loan demand from creditworthy borrowers.The total construction and land loan portfolios decreased $3.8 million due to loan repayments and the transfer of loans to real estate owned. Loans receivable consisted of the following at the dates indicated: Real Estate: September 30, June 30, 2011 September 30, (In thousands) One- to four-family residential $ $ $ Multi-family residential Commercial Construction Land loans Total real estate Consumer: Home equity Credit cards Automobile Other consumer Total consumer Business: Commercial business loans Total Loans Less: Deferred loan fees Allowance for loan losses Loans receivable, net $ $ $ Total liabilities increased $2.3 million during the period, primarily as the result of a $12.1 million, or 3.6%, increase in deposits partially offset by an $11.0 million or 12.8%, decrease in FHLB advances. Deposits increased due to the Bank’s continued emphasis on generating core deposits by strategically pricing its deposit products to the market. 4 Anchor Bancorp October 24, 2011 Core deposits, those deposits consisting of all deposits other than certificates of deposits, increased $10.1 million during the quarter. Deposits consisted of the following at the dates indicated: September 30, 2011 June 30, 2011 September 30, 2010 Amount Percent Amount Percent Amount Percent (Dollars in thousands) Noninterest-bearing demand deposits 9.0% 8.9% $ 29,872 8.3% Interest-bearing demand deposits 5.7% 5.1% 5.8% Savings deposits 9.9% 9.5% 8.5% Money market accounts 23.2% 23.0% 20.8% Certificates of deposit Retail certificates 52.2% 53.5% 51.9% Brokered certificates - -% - -% 4.7% Total certificates of deposit 52.2% 53.5% 56.6% Total deposits 100.0% 100.0% 100.0% FHLB advances decreased $11.0 million, or 12.8%, to $74.9 million at September 30, 2011 from $85.9 million at June 30, 2011. The decrease was related to the Bank’s continued focus on reducing its reliance on outside borrowings and continued emphasis on core deposits. Total stockholders’ equity decreased $1.7 million or 3.1% to $55.7 million at September 30, 2011 from $57.5 million at June 30, 2011. The decrease was primarily due to the $1.7 million net loss for the three months ended September 30, 2011. Operating Results Anchor Bancorp had a net loss of $1.7 million or $0.70per diluted share, for the three months ended September 30, 2011 compared to a net loss of $648,000 for the same period in 2010. Net interest income. Net interest income before the provision for loan losses decreased $283,000, or 6.3%, to $4.2 million for the quarter ended September 30, 2011 from $4.5 million for the quarter ended September 30, 2010. The Company’s net interest margin increased three basis points to 3.69% for the three months ended September 30, 2011, from 3.66% for the comparable period in 2010. The average cost of interest-bearing liabilities decreased 70 basis points to 1.66% for the three months ended September 30, 2011 compared to 2.36% for the same period in the prior year. This decrease was primarily due to a 114 basis point decrease in the average cost of FHLB borrowings as higher priced borrowings were repaid at normal maturity dates and a 63 basis point decrease in the average cost of certificates of deposit due primarily to the elimination of brokered certificates of deposit since September 30, 2010. Provision for loan losses. In connection with its analysis of the loan portfolio at September 30, 2011, management determined that a provision for loan losses of $525,000 was required for the quarter ended September 30, 2011 compared to $1.2 million for the same period of the prior year. In the three months ended September 30, 2010 the Company had one large loan relationship which required a $1.3 million specific reserve due to declining market conditions.No similar loan relationship existed during the first fiscal quarter of 2011. 5 Anchor Bancorp October 24, 2011 Noninterest income. Noninterest income decreased $97,000, or 6.31%, to $1.5 million for the quarter ended September 30, 2011, compared to $1.6 million for the same quarter a year ago. The $141,000 decreases in deposit services fees, ATM fees and NSF fee income are related to the Bank’s two branch closures. Noninterest expense. Noninterest expense increased $1.3 million, or 24.2%, to $6.9 million for the three months ended September 30, 2011 from $5.5 million for the three months ended September 30, 2010. The increase was primarily due to expenses related to information technology which increased 163.0% from the same period in 2010 due to conversion costs of $727,000 expensed during the quarter.REO impairment charges increased $626,000 or 127.0% during the first fiscal quarter ended September 30, 2011 from the same period in 2010 due to continued deterioration in the real estate market. About the Company Anchor Bancorp is headquartered in Lacey, Washington and is the parent company of Anchor Bank, a community-based savings bank primarily serving Western Washington through its 14 full-service banking offices (including four Wal-Mart store locations) and one loan production office located within Grays Harbor, Thurston, Lewis, Pierce and Mason counties, Washington. The Company's common stock is traded on the NASDAQ Global Select Market under the symbol "ANCB" and is included in the Russell 2000 Index. For more information, visit the Company's web site www.anchornetbank.com. Forward-Looking Statements: Certain matters discussed in this press release may contain forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995. These forward-looking statements relate to, among other things, expectations of the business environment in which we operate, projections of future performance, perceived opportunities in the market, potential future credit experience, and statements regarding our mission and vision. These forward-looking statements are based upon current management expectations and may, therefore, involve risks and uncertainties. Our actual results, performance, or achievements may differ materially from those suggested, expressed, or implied by forward-looking statements as a result of a wide variety or range of factors including, but not limited to: the credit risks of lending activities, including changes in the level and trend of loan delinquencies and write-offs that may be impacted by deterioration in the housing and commercial real estate markets and may lead to increased losses and non-performing assets in our loan portfolio, and may result in our allowance for loan losses not being adequate to cover actual losses, and require us to materially increase our reserves; changes in general economic conditions, either nationally or in our market areas; changes in the levels of general interest rates, and the relative differences between short and long term interest rates, deposit interest rates, our net interest margin and funding sources; fluctuations in the demand for loans, the number of unsold homes and other properties and fluctuations in real estate values in our market areas; results of examinations of us by the Federal Reserve Bank of San Francisco and our bank subsidiary by the Federal Deposit Insurance Corporation (“FDIC”), the Washington State Department of Financial Institutions, Division of Banks (“Washington DFI”) or other regulatory authorities, including the possibility that any such regulatory authority may, among other things, institute additional enforcement actions against the Company or the Bank, to take additional corrective action and refrain from unsafe and unsound practices, which may also require us to increase our reserve for loan losses, write-down assets, change our regulatory capital position or affect our ability to borrow funds or maintain or increase deposits, which could adversely affect our liquidity and earnings; our compliance with regulatory enforcement actions; the requirements and restrictions that have been imposedunder the Order to Cease and Desist consent order the Bank entered into with the FDIC and the Washington DFI and the possibility that the Bank will be unable to fully comply with this enforcement action which could result in the imposition of additional requirements or restrictions; our ability to attract and retain deposits; further increases in premiums for deposit insurance; our ability to control operating costs and expenses; the use of estimates in determining fair value of certain of our assets, which estimates may prove to be incorrect and result in significant declines in valuation; difficulties in reducing risk associated with the loans on our balance sheet; staffing fluctuations in response to product demand or the implementation of corporate strategies that affect our work force and potential associated charges; computer systems on which we depend could fail or experience a security breach; our ability to retain key members of our senior management team; costs and effects of litigation, including settlements and judgments; our ability to manage loan delinquency rates; increased competitive pressures among financial services companies; changes in consumer spending, borrowing and savings habits; legislative or regulatory changes that adversely affect our business including the effect of the Dodd-Frank Wall Street Reform and Consumer Protection Act, changes in regulatory policies and principles, including the interpretation of regulatory capital or other rules; the availability of resources 6 Anchor Bancorp October 24, 2011 to address changes in laws, rules, or regulations or to respond to regulatory actions; adverse changes in the securities markets; inability of key third-party providers to perform their obligations to us; changes in accounting policies and practices, as may be adopted by the financial institution regulatory agencies or the Financial Accounting Standards Board, including additional guidance and interpretation on accounting issues and details of the implementation of new accounting methods; the economic impact of war or any terrorist activities; other economic, competitive, governmental, regulatory, and technological factors affecting our operations; pricing, products and services; and other risks detailed in our reports filed with the Securities and Exchange Commission. Any of the forward-looking statements that we make in this Press Release and in the other public statements we make may turn out to be wrong because of the inaccurate assumptions we might make, because of the factors illustrated above or because of other factors that we cannot foresee. Because of these and other uncertainties, our actual future results may be materially different from those expressed in any forward-looking statements made by or on our behalf and the Company’s operating and stock price performance may be negatively affected. Therefore, these factors should be considered in evaluating the forward-looking statements, and undue reliance should not be placed on such statements. We undertake no responsibility to update or revise any forward-looking statements. 7 Anchor Bancorp October 24, 2011 ANCHOR BANCORP AND SUBSIDIARY CONSOLIDATED STATEMENTS OF FINANCIAL CONDITION (Dollars in thousands, except share data) September 30, June 30, (unaudited) ASSETS Cash CCash and due from banks $ $ I nvestSecurities available for sale, at fair value N Securities held to maturity, at amortized cost Loans L Loans held for sale Loans r Loans receivable, net of allowance for loan losses of $7,366 and $16, and $7,239 Bank o Life insurance investment, net of surrender charges Accrued Accrued interest receivable Real est Real estate owned, net Feder Federal Home Loan Bank (“FHLB”) of Seattle stock, at cost Premis Property, premises and equipment, net Deferred tax asset, net Prepaid Prepaid expenses and other assets T Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY LLIABILITIES Deposit Deposits: NonNoninterest-bearing $ $ Interest-bearing TotalTotal deposits FHLB advances Advance Advance payments by borrowers for taxes an taxes and insurance Supplemental Executive Retirement Plan liability Accoun Accounts payable and other liabilities Total l Total liabilities COMMITMENTS AND CONTINGENCIES STOCKHOLDERS’ EQUITY Preferred stock, $.01 par value per share authorized 5,000,5,000,000 shares; no shares issued or outstanding - - Common stock, $.01 par value per share; authorized 45,000,000 shares; 2,550,000 issued and 2,452,533 outstandingat MaSeptember 30, 2011 and 2,550,000 shares issued and 2,450,833 outstanding at June 30, 2011 25 25 Aditional paid-in capital Ret Retained earnings, substantially restricted Une Unearned employee stock ownership plan shares ) ) Acc Accumulated other comprehensive income, net of tax Total Total stockholders’ equity Total l Total liabilities and stockholders’ equity $ $ 8 Anchor Bancorp October 24, 2011 ANCHOR BANCORP AND SUBSIDIARY CONSOLIDATED STATEMENT OF OPERATIONS (Dollars in thousands, except share data) (Unaudited) Three Months Ended September 30, Interest income: Loan receivable, including fees $ $ Investm Securities 94 88 Mortgag Mortgage-backed securities TTotal interest income Interest expense: DepositsDeposits FHLB aFHLB advances TTotal interest expense NNet interest income before provision for loan losses Provision for loan losses NNet interest income after provision for loan losses Noninterest income DepositDeposit service fees Other deOther deposit fees Gain onGain on sale of investments 54 Loan fees Gain onGain (loss)on sale of loans ) 93 Loss onGain on sale of property, premises and equipment 51 - Other IOther income TTotal noninterest income Noninterest expense CompenCompensation and benefits GeneralGeneral and administrative expenses Real est Real estate owned impairment FederalFDIC insurance premiums InformatInformation technology OccupaOccupancy and equipment DepositDeposit services MarketiMarketing (Gain)loGain on sale of real estate owned ) TTotal noninterest expense LLoss before benefit for federal income taxes ) ) Benefit for income tax - - Net loss $ ) $ ) Basic loss per share $ ) N/A Diluted loss per share $ ) N/A 9 Anchor Bancorp October 24, 2011 As of or for the Quarter Ended (unaudited) September 30, June 30, 2011 Mar 31, 2011 September 30, SELECTED PERFORMANCE RATIOS Return (loss) on average assets (1) % Return (loss) on average equity (2) % Average equity-to-average assets (3) 11.5 % 8.9 % 11.6 % 7.76 % Interest rate spread (4) % Net interest margin(5) % Efficiency ratio (6) % Average interest-earning assets to average interest-bearing liabilities % % % %. Oth Other operating expenses as a percent of average total assets % CAPITAL RATIOS (Anchor Bank) Tier 1 leverage % Tier 1 risk-based % Total risk-based % ASSET QUALITY Nonaccrual and 90 days or more past due loans as a percent of total loans % Allowance for loan losses as a percent oftotal loans % Allowance as a percent of total non-performing loans % Non-performing assets as a percent of total assets % Netcharge-offs to average outstanding loans % Net income (loss) divided by average total assets. Net income (loss) divided by average equity. Average equity divided by average total assets. Difference between weighted average yield on interest-earning assets and weighted average rate on interest-bearing liabilities. Net interest income as a percentage of average interest-earning assets. Noninterest expense divided by the sum of net interest income and noninterest income. 10
